Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 5, 2017                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  154169                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 154169
                                                                   COA: 325895
                                                                   Wayne CC: 14-006314-FH
  MARCUS HIGHTOWER, a/k/a MARCUS
  ORLANDO HIGHTOWER, a/k/a MARCUS
  OLANDO HIGHTOWER,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 21, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 5, 2017
           t1212
                                                                              Clerk